Title: To Thomas Jefferson from William Lambert, 18 March 1822
From: Lambert, William
To: Jefferson, Thomas


Sir,
City of Washington,
March 18th 1822.
I have the honor to inclose herewith, two printed copies of a report made to the President of the United States, relative to the latitude of the Capitol in this City, and to its longitude from Paris and Greenwich observatories, in Europe; one of which is respectfully offered to your acceptance; the other, you will please to present to the president, or other proper officer at the Seminary of learning near Charlottesville, for the use of that institution.I have the honor to be, Your most obedt servant,William Lambert.